EXHIBIT 13 Guaranty Federal Bancshares, Inc. 2011 Annual Report Investor Information Contents President’s Message 1 Investor Information 2 Common Stock Prices & Dividends 4 Selected Consolidated Financial and Other Data 5 Management’s Discussion and Analysis of Financial Condition andResults of Operations 17 Consolidated Financial Statements 55 Report of Independent Registered Public Accounting Firm 56Directors and Officers ANNUAL MEETING OF STOCKHOLDERS: The Annual Meeting of Stockholders of the Company will be held Wednesday, May 23, 2012 at 6:00 p.m., local time, at the Guaranty Bank Operations Center, 1414 W. Elfindale, Springfield, Missouri. ANNUAL REPORT ON FORM 10-K: Copies of the Company’s Annual Report on Form 10-K, including the financial statements, filed with the Securities and Exchange Commission are available without charge upon written request to: Lorene Thomas, Secretary Guaranty Federal Bancshares, Inc., 1341 W. Battlefield St., Springfield, MO65807-4181 TRANSFER AGENT: Registrar and Transfer Company 10 Commerce Drive Cranford, NJ07016 STOCK TRADING INFORMATION: Symbol: GFED SPECIAL LEGAL COUNSEL: Husch Blackwell LLP 901 St. Louis St., Suite 1900 Springfield, MO65806 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM: BKD, LLP 910 St. Louis St. PO Box 1190 Springfield, MO65801-1190 STOCKHOLDER AND FINANCIAL INFORMATION: Carter Peters, Executive Vice President, Chief Financial Officer 417-520-4333 1 Guaranty Federal Bancshares, Inc. 2011 Annual Report Common Stock Prices & Dividends The common stock of Guaranty Federal Bancshares, Inc. (the “Company”) is listed for trading on the NASDAQ Global Market under the symbol “GFED”.As of March 13, 2012, there were approximately 1,217 holders of shares of the Company’s common stock.At that date the Company had 6,779,800 shares of common stock issued and 2,709,471 shares of common stock outstanding. During the years ended December 31, 2011 and 2010, the Company did not declare a cash dividend.Any future dividends will be at the discretion of the Company’s Board of Directors and will depend on, among other things, the Company’s results of operations, cash requirements and surplus, financial condition, regulatory limitations and other factors that the Company’s Board of Directors may consider relevant. The table below reflects the range of common stock high and low closing prices per the NASDAQ Global Market by quarter for the years ended December 31, 2011 and 2010. Year ended Year ended December 31, 2011 December 31, 2010 High Low High Low Quarter ended: March 31 $ $ June 30 September 30 December 31 2 Guaranty Federal Bancshares, Inc. 2011 Annual Report Set forth below is a stock performance graph comparing the cumulative total shareholder return on the Common Stock with (a) the cumulative total stockholder return on stocks included in The Nasdaq – Total U.S. Index and (b) the cumulative total stockholder return on stocks included in The Nasdaq Bank Index.All three investment comparisons assume the investment of $100 as of the close of business on December 31, 2006 and the hypothetical value of that investment as of the Company’s fiscal years ended December 31, 2007, 2008, 2009, 2010, and 2011, assuming that all dividends were reinvested.The graph reflects the historical performance of the Common Stock, and, as a result, may not be indicative of possible future performance of the Common Stock.The data used to compile this graph was obtained from NASDAQ. Period Ending Index 12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010 12/31/2011 Guaranty Federal Bancshares, Inc. NASDAQ – Total US NASDAQ Bank Index 3 Guaranty Federal Bancshares, Inc. Selected Consolidated Financial and Other Data The following tables include certain information concerning the financial position and results of operations of Guaranty Federal Bancshares, Inc. (including consolidated data from operations of Guaranty Bank) as of the dates indicated.Dollar amounts are expressed in thousands except per share data. Summary Balance Sheets As of December 31, ASSETS Cash and cash equivalents $ Investments and interest-bearing deposits Loans receivable, net Accrued interest receivable Prepaids and other assets Foreclosed assets Premises and equipment Bank owned life insurance - - $ LIABILITIES Deposits $ Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Other liabilities STOCKHOLDERS' EQUITY $ Supplemental Data As of December 31, Number of full-service offices 9 9 9 10 8 Cash dividends per common share $
